DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

Continued Examination
1- A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/09/2022 has been entered.

Information Disclosure Statement
2- The submitted information disclosure statement(s) (IDS) is(are) in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is(are) being considered by the examiner.


Allowable Subject Matter

3- Claims 1-10 are allowed. 
The following is an examiner's statement of reasons for allowance:

As to independent apparatus claim 1, the prior art of record, taken either alone or in combination, fails to disclose or render obvious:

A system comprising: 
a shelving mechanism having a first surface, a second surface, a tab channel… and a pair of supports, wherein: 
the pair of supports is disposed between an opening defined by the first surface and the second surface…
the first tab surface and the second tab surface are nonparallel to the second surface; and 
the first tab surface includes a first locking portion and the second tab surface includes a second locking portion; 
a light-emitting diode (LED) array slidably disposed on the pair of supports; and 
a divider tab snapping into engagement with the tab channel, wherein: the divider tab is configured to illuminate in response to receiving light from the LED array

in combination with the other limitations.
The closest prior art found that pertains to the invention, with emphasis added, is Kim, Noh and Aida. However, the prior art fail to teach, suggest or render obvious the entire invention as claimed, comprising the shelving mechanism in addition to the LED array and the dividing tab.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED AMARA whose telephone number is (571)272-7847.  The examiner can normally be reached on Monday-Friday: 9:00-17:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on (571)272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Mohamed K AMARA/
Primary Examiner, Art Unit 2886